USCA11 Case: 20-13397      Date Filed: 03/17/2021    Page: 1 of 2



                                                           [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 20-13397
                               Non-Argument Calendar
                             ________________________

                       D.C. Docket No. 1:19-cr-00260-KD-N-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff - Appellee,

versus

JULIAN J. ROGERS,

                                                                Defendant - Appellant.

                             ________________________

                     Appeal from the United States District Court
                        for the Southern District of Alabama
                            ________________________

                                   (March 17, 2021)

Before JORDAN, JILL PRYOR and GRANT, Circuit Judges.

PER CURIAM:

         Kristen Gartman Rogers, appointed counsel for Julian Rogers in this direct
          USCA11 Case: 20-13397      Date Filed: 03/17/2021   Page: 2 of 2



criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Rogers’s conviction and sentence are AFFIRMED.




                                         2